Exhibit 10.1
August 6, 2008
Consolidated Communications Holdings, Inc.
      (on behalf of itself and the Borrowers party to the Credit Agreement
referred to below)
121 South 17th Street
Mattoon, Illinois 61938
Attention: Steve Childers
Re: CREDIT AGREEMENT (as amended, amended and restated, supplemented or
otherwise modified from time to time, this “Agreement”) dated as of December 31,
2007, among CONSOLIDATED COMMUNICATIONS HOLDINGS, INC., a Delaware corporation
(“Holdings”), CONSOLIDATED COMMUNICATIONS, INC., an Illinois corporation (the
“CCI Borrower”), CONSOLIDATED COMMUNICATIONS ACQUISITION TEXAS, INC., a Delaware
corporation (the “TXU Borrower”), NORTH PITTSBURGH SYSTEMS, INC. (formerly known
as Fort Pitt Acquisition Sub Inc.), a Pennsylvania corporation (the “Merger Sub”
and, together with the CCI Borrower and the TXU Borrower, the “Borrowers”), the
financial institutions holding Loans or Commitments hereunder from time to time
(the “Lenders”), WACHOVIA BANK, NATIONAL ASSOCIATION, as administrative agent
(in such capacity, the “Administrative Agent”) for the Lenders, CoBank, ACB, as
Syndication Agent, General Electric Capital Corporation, as Co-Documentation
Agent, The Royal Bank of Scotland plc, as Co-Documentation Agent and WACHOVIA
CAPITAL MARKETS, LLC, as sole lead arranger and sole bookrunner.
Ladies and Gentlemen:
Holdings and the Borrowers have previously informed the Lenders that in
connection with the Scheduled Redemption (as defined in the consent letter by
and among the parties hereto dated as of March 31, 2008) of all of its
outstanding Senior Notes, Holdings paid approximately $6.4 million in cash
redemption premiums (the “Redemption Premium”). Due to a change in accounting
treatment for such payments, the Redemption Premium would not be permitted as an
add-back to Consolidated EBITDA. Accordingly, Holdings and the Borrowers have
requested the ability to add back the Redemption Premium to Consolidated EBITDA
for the applicable fiscal period.
Based upon the foregoing, the Lenders hereby agree that, to the extent deducted
from Consolidated Net Income, Holdings and the Borrowers shall be permitted to
add back the actual amount of the Redemption Premium (not to exceed
$6.4 million) to Consolidated EBITDA for the applicable fiscal period.
Except as expressly provided above in this letter, the Credit Agreement and the
other Loan Documents shall remain unmodified and in full force and effect.
[Signature Pages Follow]

 

 



--------------------------------------------------------------------------------



 



This letter shall constitute a Loan Document under the Credit Agreement.
Capitalized terms used in this letter and not otherwise defined shall have the
meaning assigned thereto in the Credit Agreement.

              WACHOVIA BANK, NATIONAL ASSOCIATION,
   as Administrative Agent, Issuing Bank, Swingline
   Lender and a Lender, at the request of the Lenders
   constituting Required Lenders under the
   Credit Agreement
 
       
 
  By:   /s/ Russ Lyons
 
       
 
      Name: Russ Lyons
Title: Director

[Signature Pages Continue]

 

 



--------------------------------------------------------------------------------



 



          AGREED TO AND ACKNOWLEDGED:
 
        CONSOLIDATED COMMUNICATIONS ACQUISITION TEXAS, INC.,
     as Co-Borrower
 
       
By:
  /s/ David J. Doedtman    
 
       
Name:
  David J. Doedtman    
Title:
  Treasurer    
 
        CONSOLIDATED COMMUNICATIONS INC.,
     as Co-Borrower
 
       
By:
  /s/ David J. Doedtman    
 
       
Name:
  David J. Doedtman    
Title:
  Treasurer    
 
        NORTH PITTSBURGH SYSTEMS, INC.
(formerly known as Fort Pitt Acquisition Sub Inc.),
     as Co-Borrower
 
       
By:
  /s/ David J. Doedtman    
 
       
Name:
  David J. Doedtman    
Title:
  Treasurer    
 
        CONSOLIDATED COMMUNICATIONS HOLDINGS, INC.
 
       
By:
  /s/ David J. Doedtman    
 
       
Name:
  David J. Doedtman    
Title:
  Treasurer    

 

 